Citation Nr: 0211147	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, Jose A. Juarvez, M.D., and Manuel Colon-Vargas, 
M.D.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1968 to April 1970.

In June 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claim for service connection for PTSD.  He 
disagreed with the decision.  The RO subsequently issued 
another decision in November 1988 after learning that it 
mistakenly had considered medical evidence concerning another 
veteran.  But the RO confirmed the prior denial, nonetheless, 
and the veteran appealed to the Board of Veterans' Appeals 
(Board).  The Board issued a decision in June 1997, also 
denying the claim, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  After considering an 
informal brief that he filed, and a motion from VA's Office 
of General Counsel (OGC) for summary affirmance, the Court 
issued a memorandum decision in May 1999 vacating the Board's 
decision and remanding the case for further development 
and readjudication.  So the Board, in turn, remanded the case 
to the RO in January 2000 to comply with the Court's 
decision.  The RO since has continued to deny the claim and 
returned the case to the Board.


FINDINGS OF FACT

1.  The veteran began serving in Vietnam in September 1968, 
initially as a Chemical Operations Apprentice and toolroom 
helper in the 149th and 528th Maintenance Companies; the 528th 
was assigned to the 62D Maintenance Battalion near Pleiku 
and, in December 1968, the 528th was deactivated and the unit 
was redesignated as the 618th Heavy Equipment Maintenance 
Company (General Support); while in the 618th, the veteran 
was a Chemical Operations Apprentice and Senior Chemical 
Equipment Repairman; his service in Vietnam ended in August 
1969.


2.  There is no objective indication the veteran engaged in 
combat against enemy forces while in Vietnam.

3.  Although there are diagnoses of PTSD of record, none were 
made on the basis of an independently verified stressor in 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to have the VCAA considered when 
deciding his case because it provides procedural safeguards 
and protections to him that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  From virtually the time that he initially filed 
his claim for PTSD in October 1987, the RO has continually 
apprised the veteran of the type of evidence needed to 
substantiate his allegations and prevail.  This included 
notifying him of the urgent need for specific information 
concerning his purported stressors in service and the 
additional requirement of medical nexus evidence linking his 
PTSD, even if diagnosed, to at least one of the alleged 
stressors once objectively confirmed.  Each time the RO made 
a decision concerning his claim, throughout the various 
stages of his appeal, the RO promptly sent him notice of the 
decision.  The RO also sent him a Statement of the Case (SOC) 
in December 1988 and numerous Supplemental Statements of the 
Case (SSOCs) in September 1990, May 1992, February 1995, 
January 1997, September 2000, and most recently in May 2002, 
further explaining the reasons and bases for continuing to 
deny his claim and citing the governing laws and regulations.  
He also has testified at four different hearings, initially 
in April 1989 and more recently in January 1991, May 1995, 
and December 2000.  And even two of his chief proponents, 
Jose A. Juarvez, M.D., and Manuel Colon-Vargas, M.D., 
testified on his behalf at one of those hearings.  The 
veteran also has been examined several times in connection 
with his appeal, in December 1993, May 1996, and most 
recently in March 2002.  And all three of those examinations 
were by a board of VA psychiatrists, not just a single 
examiner.  The veteran also underwent a VA social and 
industrial survey in November 1995 at his place of residence.

VA also, to the extent possible, has obtained all of the 
medical evidence cited by the veteran as relevant to his 
claim.  Indeed, as alluded to earlier, the Board 
rather recently remanded this case to the RO in January 2000 
to obtain additional pertinent medical records from the VA 
Medical Center (VAMC) in San Juan, and to obtain other 
relevant medical records from the veteran's two chief 
proponents, his private treating physicians Drs. Jose A. 
Juarvez Ortiz and Manuel Colon-Vargas.  This additional 
development was specifically directed by the Court in its May 
1999 memorandum decision, and the Board's January 2000 remand 
to the RO was to comply with the Court's order.  After 
receiving the case back from the Board, the RO obtained all 
of the veteran's medical records from the VAMC in San Juan.  
Jose A. Juarvez, M.D. (also known as "Dr. Juarbe") also 
prepared an interim summary statement on the veteran's behalf 
in May 2000, which the veteran subsequently submitted to the 
RO through his representative that same month.  And during 
the following month, in June 2000, the RO sent the veteran a 
letter asking that he complete the enclosed authorization 
forms (VA Forms 21-4142) to permit the RO to obtain his 
actual confidential clinical records from Drs. Juarvez Ortiz 
("Juarbe") and Colon-Vargas.  The RO assured the veteran 
that it would personally contact these doctors to obtain 
their clinical treatment records, so that he did not have to, 
but the RO also indicated that he could possibly expedite the 
RO obtaining these records by submitting any of the relevant 
treatment records from these doctors that he had in his 
personal possession.  Lastly, the RO gave him a preferred 
time frame for submitting this evidence.

In response to the RO's June 2000 letter (and the Board's 
remand prior to that), the veteran submitted a statement in 
August 2000 indicating that he went to Dr. Colon-Vargas' 
office on several occasions but was unable to obtain the 
treatment records in question.  He said Dr. Colon-Vargas' 
office would not provide him copies of these records, so the 
veteran enclosed the VA Form 21-4142 authorizing the RO to 
obtain these records for him.  He also included copies of 
records showing the dates that he had been seen by Dr. Colon-
Vargas and a copy of a prescription for psychiatric 
medication that this doctor had given him.  The veteran did 
not complete a VA Form 21-4142 for Dr. Juarbe, however.

The RO subsequently sent the veteran a SSOC in September 2000 
indicating that no additional clinical records had been 
submitted or otherwise obtained from either Dr. Colon-Vargas 
or Dr. J.A. Juarbe.  In response to that SSOC, the veteran 
submitted another statement later in September 2000 
requesting, among other things, a hearing so that he could 
clarify the nature of his outpatient treatment (opt) with 
these doctors.  He also requested another psychiatric 
evaluation.  And as mentioned above, he was granted the 
requested hearing and he underwent the requested VA 
psychiatric evaluation, too, which, again, was not just 
conducted by one VA examiner, but rather, by a Board of VA 
psychiatrists.

In January 2001, the RO sent Dr. Colon-Vargas a letter asking 
that he submit the clinical records concerning the veteran's 
treatment.  The RO clearly stated that the veteran had an 
appeal pending with VA, requiring these records, and that, 
while it is the veteran's ultimate responsibility to obtain 
this evidence, it is VA's policy to assist the veteran in 
every way possible by trying to obtain evidence like this for 
him.  The RO further advised Dr. Colon-Vargas that, while he 
was not required to respond, his cooperation nonetheless was 
needed to make a determination concerning the veteran's 
entitlement to disability benefits.  And along with that 
letter, the RO enclosed the VA Form 21-4142 that 
the veteran had completed and signed to permit the release of 
his confidential medical records from this doctor.  The RO 
also enclosed a pre-addressed envelop, for Dr. Colon-Vargas' 
convenience, to make submitting this evidence even easier.

After several months had passed with no response from Dr. 
Colon-Vargas, the RO sent the veteran another letter in 
September 2001 reiterating that it had requested Dr. Colon-
Vargas' records (several months earlier in January 2001), and 
that he had failed to reply to the RO's request for this 
evidence.  Consequently, to expedite the processing of his 
claim, the RO asked the veteran's help in obtaining these 
records by urging Dr. Colon-Vargas to respond as soon as 
possible.  The RO also gave the veteran a preferred time 
limit for responding, and he submitted an additional 
statement in October 2001, in response, indicating that he 
would try to obtain 
Dr. Colon-Vargas' records, himself, but to continue with his 
appeal based on the evidence on record in the event that he 
could not.  A few days later in October 2001, the veteran 
submitted yet another statement indicating that he went to 
Dr. Colon-Vargas' office but again was unable to obtain the 
medical records in question.  The veteran said Dr. Colon-
Vargas' office simply refused to give him these records 
because he had to pay $6,000 first, for them.  Thus, since 
the veteran reportedly had no money, he again asked the RO to 
attempt to obtain these records on his behalf.  But he also 
again indicated that he wanted his case considered based on 
the evidence already of record, otherwise, if these records 
could not be obtained.  He more recently submitted a 
statement in January 2002 asking the RO to expedite his 
claim, as soon as possible, given the lengthy delay in 
deciding his appeal (other records show that he also 
previously had made the very same request a few months 
earlier, in August 2001).

The RO has done all that it can to obtain all of the medical 
treatment records the veteran cited as relevant to his 
appeal.  This included, of particular note, sending Dr. 
Colon-Vargas a letter requesting that he submit his treatment 
records.  And the RO enclosed the necessary authorization 
form (VA Form 21-4142) to permit the release of these 
confidential medical records.  Unfortunately though, Dr. 
Colon-Vargas quite simply has failed to comply with the RO's 
request for this evidence.  Of equal or even greater 
significance, however, once this occurred, the RO also sent 
the veteran a follow-up letter informing him that they were 
unable to obtain Dr. Colon-Vargas' clinical records.  And 
since, although given the opportunity, the veteran did not 
submit a VA Form 21-4142 to permit the RO to obtain Dr. 
Juarbe's confidential medical treatment records, the RO could 
not obtain any additional clinical records from that doctor, 
either.  And the RO notified the veteran that no additional 
records had been obtained from that doctor, too.  Clearly 
then, the duty to notify and assist the veteran in developing 
the evidence concerning his claim has been fulfilled to the 
extent possible.  VA, and the RO in particular, did all that 
could reasonably be expected to be done to help him fully 
develop his claim.  The duty to assist is not a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Rather, even in the current environment of the VCAA, it still 
is necessary both that the veteran and the others (such as 
doctors) submitting evidence on his behalf comply with VA's 
efforts to help him fully develop the evidence concerning his 
claim.  That obviously has not been done here, but through no 
fault of VA.  The RO even recently sent the veteran a letter 
in May 2002 further discussing the VCAA, in specific detail, 
and its legal implications as it pertains to his particular 
appeal.  The most recent SSOC in May 2002 also cited the new 
VCAA regulations.  So no further notification or assistance 
is required by the VCAA, and the Board may proceed to issue a 
decision in this appeal without prejudicing the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

Concerning the first requirement of a diagnosis, it 
previously was believed that it had to be "clear" and 
undisputed that the veteran had PTSD.  So claims routinely 
were denied where only provisional or very equivocal 
diagnoses had been made.  But as mentioned above, this is no 
longer the case and the veteran is entitled to have his claim 
considered under the newer, less stringent standard.  See 
Karnas, 1 Vet. App. at 312-13 and Dudnick, 10 Vet. App. at 
80.  This is especially important to note in this particular 
appeal because the Board of VA psychiatrists who examined the 
veteran in December 1993, May 1996, and most recently in 
March 2002 all universally concluded, without any exceptions 
or abstentions, that he does not have PTSD-but rather, other 
unrelated psychiatric conditions (e.g., a residual type 
schizophrenia with anxiety and depression, an antisocial 
personality disorder, and a polysubstance abuse disorder, 
albeit in apparent remission, which involved a dependency on 
Benzodiazepine and marijuana).

According to the service medical records (SMRs), the veteran 
did not have any complaints or manifestations of psychiatric 
related symptoms at any time while in the military.  His 
initial diagnosis occurred after service in January 1971, 
when a doctor in a VA outpatient clinic diagnosed an anxiety 
reaction.  Another VA doctor diagnosed a conversion type 
hysterical neurosis during a November 1972 VA psychiatric 
evaluation.  But for the most part, the veteran's predominant 
psychiatric diagnosis for many years after service, from 1972 
and continuing for several ensuing years up until about 1987, 
was schizophrenia.  There was never any mention whatsoever of 
PTSD in all the times the veteran was examined and evaluated, 
and even one of his chief proponents, Dr. Colon-Vargas, who 
initially diagnosed PTSD in about October 1987, previously 
had indicated on numerous other earlier occasions that the 
veteran had schizophrenia, instead.  See, e.g., statements 
from Dr. Colon-Vargas, one received in January 1983 and 
another dated in December 1983 and received in August 1985.  
And for many years up until filing his current claim 
specifically for PTSD, in October 1987, even the veteran 
himself only had alleged that he had those other types of 
psychiatric disorders, and the prior adjudications of his 
claim were based entirely on those other psychiatric 
conditions, to the exclusion of PTSD.  Since, however, his 
current claim is specifically for PTSD, that shall remain the 
focus of this decision since it is an altogether separate 
claim from those previously denied.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); Spencer v. Brown, 4 Vet. App. 
283 (1993).

Aside from Dr. Colon-Vargas diagnosing PTSD in October 1987, 
records show the veteran's other chief proponent, Dr. Juarvez 
("Juarbe"), also more recently diagnosed PTSD in April 1995 
and May 2000.  Hence, although several of the various 
psychiatrists-both VA and private, who have had occasion to 
examine and evaluate the veteran since service have concluded 
that he does not have PTSD, the fact remains that Drs. Colon-
Vargas and Juarvez ("Juarbe") have concluded otherwise, 
that he does.  Thus, given the lesser evidentiary burden of 
proof for establishing that he does have PTSD, and resolving 
all reasonable doubt in his favor concerning this particular 
sub-issue, the Board must at least preliminarily presume that 
he does have this condition.  See 38 C.F.R. § 3.102.  
Consequently, this point is conceded, but only for the 
purpose of deciding this appeal.  Even presuming for the 
moment, however, that the veteran has credible diagnoses of 
PTSD of record, there still are two other remaining 
requirements for establishing his entitlement to service 
connection for PTSD, aside from these current diagnoses.

One of the other remaining requirements for establishing 
entitlement to service connection for PTSD is a confirmed 
stressor.  And the evidence necessary to establish the 
occurrence of a recognizable stressor during service-to 
support a diagnosis of PTSD-will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Here, the veteran's service personnel records, including his 
Department of Defense Form 214 (DD Form 214) and his 
Department of the Army Form 20 (DA Form 20), show that he 
began serving in Vietnam in September 1968, initially as a 
Chemical Operations Apprentice and toolroom helper in the 
149th and 528th Maintenance Companies.  The 528th was assigned 
to the 62D Maintenance Battalion near Pleiku and, in December 
1968, the 528th was deactivated and the unit was redesignated 
as the 618th Heavy Equipment Maintenance Company 
(General Support).  While in the 618th, the veteran was a 
Chemical Operations Apprentice and Senior Chemical Equipment 
Repairman.  His service in Vietnam ended in August 1969, and 
he received the National Defense Service Medal (NDSM), 2 
Overseas Bars, the Vietnam Service Medal (VSM) with 3 Bronze 
Stars, and the Vietnam Campaign Medal (VCM) with 60 Device.  
None of those medals, however, although commendable, is 
indicative of combat service, per se.  VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).  So his alleged stressors must be independently 
verified, and it is in this very critical latter respect that 
his claim is still lacking, despite the diagnoses of PTSD 
that he has received.

The veteran's alleged stressors involve surprise mortar and 
rocket attacks on virtually a daily basis-including, on one 
particular occasion, when he says a bomb exploded in the mess 
hall killing a fellow Mexican American soldier named 
"Guzmán."  The veteran said that he and two other Latins, 
besides himself, were the only ones who spoke Spanish and 
were always together.  He could not remember the approximate 
month of any of the attacks, however, only that they occurred 
almost every day.  He also claims that he saw others 
wounded-although he could not recall any of their names, 
either, and that he had to kill several enemy North 
Vietnamese soldiers every night on guerilla.  He further 
alleged that his military occupational specialty (MOS) in 
Vietnam changed from "Quemist" to flame-thrower with the 
infantry, and that the food, clothing, shelter and living 
conditions in Vietnam made life a hell.  See the various 
stressor statements that he submitted in February 1988, 
September 1993, and most recently in December 2000.  See also 
the transcripts of his testimony during his hearings in April 
1989, January 1991, May 1995, and December 2000.

The veteran quite simply has not provided sufficiently 
detailed information (i.e., the who, what, when and where 
facts) to enable the RO to contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), or for that 
matter any other agency such as the National Archives and 
Records Administration (NARA) or the National Personnel 
Records Center (NPRC), to permit a meaningful and worthwhile 
search for evidence to corroborate his alleged stressors.  He 
has not been specific enough to do this, despite his several 
opportunities.  And this, in turn, while unfortunate, means 
that all of his alleged stressors are either unverified or 
unverifiable.  See VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that asking the veteran to provide this 
amount of information-to objectively substantiate his 
assertions, is not an impossible or onerous burden.  See 
Wood, supra.

In situations where, as here, the veteran simply has not 
provided enough information to corroborate any of his alleged 
stressors, VA's duty to assist is not tantamount to a license 
for a "fishing expedition" to determine if there might be 
some unspecified information that could possibly support his 
claim.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Thus, although he is not required to remember each and every 
specific detail concerning his alleged stressors in Vietnam, 
he is required to provide enough information to imply his 
personal exposure to those purported incidents.  See Suozzi 
v. Brown, 10 Vet. App. 307, 
310-11 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  And he clearly has not done so in this instance, 
as evidenced by the findings of the VA Board of psychiatrists 
who observed that he also was very vague and unable to 
recount the specific details of the events in question even 
during his examinations.  See, e.g., the report of his most 
recent VA psychiatric evaluation in March 2002 by a board of 
psychiatrists.  The other VA psychiatric boards that convened 
in December 1993 and May 1996, which also did not diagnose 
PTSD, essentially observed the very same thing insofar as the 
veteran's inability to recall much-if any, specific 
information concerning his alleged stressors.  And of equal 
or even greater significance, the VA psychiatric board that 
convened for the May 1996 evaluation made especial note of 
the fact that Dr. Colon-Vargas had based his diagnosis of 
PTSD on incidents that had not been objectively confirmed.  
Rather, Dr. Colon-Vargas merely assumed everything that the 
veteran told him was true, when none of his allegations 
actually had been substantiated.  See Reonal v. Brown, 5 
Vet. App. 458 (1993) (a diagnosis is only as good and 
credible as the history on which it was predicated).

One final point to note, merely because the Board must accept 
the diagnoses of PTSD that have been made does not prevent 
the Board from discounting the overall probative value of 
those diagnoses since all were predicated on incidents that 
supposedly occurred in Vietnam-but which, unfortunately, 
have not been objectively confirmed.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); see also Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others).  And although the 
Board is required to resolve all reasonable doubt in the 
veteran's favor as to whether he has PTSD (and, therefore, 
presume that he does), this is not equally true for the more 
determinative issues of whether he had combat service in 
Vietnam or has an independently confirmed stressor assuming 
that he did not.  So he is not entitled to the benefit of the 
doubt concerning either of these important issues since none 
of his service personnel or other records objectively 
corroborate his allegations that he did have combat service.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Therefore, in the complete 
absence of a verified stressor during service, there is no 
basis to support the various diagnoses of PTSD, even though 
they have been made, and the appeal for service connection 
unfortunately must be denied.


ORDER

The claim for service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

